Title: To George Washington from William Thornton, 14 February 1797
From: Thornton, William
To: Washington, George


                        
                            Sir 
                            Washington Feby 14th 1797.
                        
                        I imagine there will not be a full Board for two or three weeks, and, as I
                            consider the Subject of extending the reservations to the Areas which are formed by the
                            Intersection of several Streets & Avenues as very interesting I thought it would
                            border on neglect were I to fail to lay them before you, although I with great unwillingness
                            intrude again upon your time.
                        When the Subject of appropriations & reservations was before the Board,
                            & preparations were making to lay the same before the Executive for his final
                            Determination I was desirous of obtaining an Insertion of the Squares which are marked on the
                            map accompanying this Letter, but though the Board approved of the Plan, yet they thought it
                            might be deferr’d; for they imagined the Proprietors would, at any time, accede to the
                            Proposal which I then made & If the Idea be approved by the President, I shall make it my
                            Business to wait on the several Proprietors, & represent his Inclination to them:
                            then they will not hesitate to adopt the plan, and nothing can afterwards interfere with the
                            measure.
                        On the map many areas of considerable extent appear to be omitted, but I have
                            marked them from the large map, as the grounds are actually laid out by the Surveyors,
                            & I have neither inserted these that appeared too insignificant to be retained, nor
                            have I left out any that appeared worthy of attention.
                        I shall state the quantities, and submit them to your consideration, with great
                            respect.
                        No. 1. At the intersection of Pennsyl. & New Hampshire Avenues,
                            admitting a Street of 160 feet in front of the surrounding Square, will leave  an area or
                            Circle of 181 1/3 feet diamr containing 25,824 3/4 Sq. feet.
                        No. 2. At the intersection of Massa. New Hampshire & Constitutional
                            Avenues admitting a Street of 160 feet in front of the surrounding Squares will leave an area
                            or Circle of 186 feet diamr containing 271571 3/4 Sq. feet.
                        No. 3. At the intersection of Massachusetts and Rhode Island Avenues
                            & 16th Street W. admitting a Street of 100 feet in front of the surrounding Squares
                            will leave an area or parallelogram of 520 feet by 99 5/12 feet containing 51,696 1/2 Sq.
                            feet.
                        No. 4. At the intersection of Massa: & Vermont Avenues admitting a
                            Street of 120 feet in front of the surrounding Squares, will leave an Area or Circle of 120
                            feet Diamr containg 11,309 3/4 Sq: feet.
                        No. 5. At the intersection of Vermont & Rhode Island Avenues admitting
                            a Street of 160 feet in front of the surroundg Sqrs will leave an Area or Circle of 184 feet
                            diamr containg 26590 1/2 Sq. feet.
                        No. 6. At the intersection of New York and Massa: Avenues admitg a Street of 160
                            feet in front of the surroundg Sq: leaves an Area or Parallelogram of 75 1/6 feet by 498 2/3
                            contg 37,483 Sq: feet.
                        No. 7. at the Inter: of Maryl: & Virga Aven: admitg a Street of 100
                            feet in front of the surroundg Sq. will leave an Area or Paralm of 497 1/3 by 147 3/4 contg    
                            73481 Sq: feet.
                        No. 8. At the inters: of Massa: & Maryl. Aven. admitg a Street of 160
                            feet in front of the Surg Sq: will leave an Area or Paralm of 131 10/12 by 370 1/3 contg 48,822 1/2 Sq. feet.
                        No. 9. at the inters: of North Carol: & Pennsyl: Aven. admitg a Street
                            of 160 feet in front of the surroundg Sqs will leave an Area or Paral. of 370 1/3 f: by 131
                            1/6 feet contg 48,575 Sq. f.
                        No. 10. At the junction of Kentucky with the inters: of North Car. &
                            Massa. Avenues admitg a Street of 160 feet in front of the surroundg Sqs will leave an Area
                            or Parallel. of 686 1/2 by 191 1/2 feet contg 131,465 Sq. f.
                        The whole is 482,420 Sq. feet—11 Acres 0 Rods 12 Perches at £25 ⅌ Acre—£276.17.6.
                        Some of these areas will serve for Fountains, Obelisks, Statues, Temples,
                            &c. &c.—or will be amply sufficient for handsome Churches public academies
                            &c. and most of them may be ornamented with grass-plats, gravel walks, trees
                            &c. the whole will not only add to the beauty but general convenience
                            of the City. The expence of paving the whole of these areas would greatly exceed the price
                            of purchasing them, which will, as seen above, require too small a sum to be an objection. In
                            London and some other Cities, Squares are laid out in this manner, and being adorned, are
                            considered as objects of the greatest beauty, enhancing very much the value of the
                            surrounding property. I am Sir with Sentiments of the highest respect your Sincere &
                            affectionate Friend
                        
                            W.T.
                            
                        
                    